DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 31-60 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-36, 41-46, 51-54, 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo).

	RE Claim 31, Young discloses a method of wireless communication by a user equipment (UE) (See Young FIG 1), comprising: 
	receiving, from a base station, an indication of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	ceasing monitoring, based on the indication of the absence of scheduling, for communication from the base station for at least the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); the time intervals, as well as the duration of each interval, of short/long DRX cycles in which the UE does not monitor are predetermined).
	Young does not specifically disclose ceasing monitoring for control information from the base station during the indicated absence of scheduling.
	However, Deenoo teaches of ceasing monitoring for control information from the base station during the indicated absence of scheduling (See Deenoo [0076] – time intervals for monitoring or not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing monitoring for control information from the base station during the indicated absence of scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 32, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration correspond to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the preselected duration correspond to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 33, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 34, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young does not specifically disclose wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises ceasing monitoring a control channel.
	However, Deenoo teaches of wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises ceasing monitoring a control channel (See Deenoo [0076] – time intervals for monitoring or not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises ceasing monitoring a control channel, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 35, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above, 
	wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the ceasing monitoring for control information from the base station for at least the preselected duration comprises operating the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX).

	RE Claim 36, Young, modified by Deenoo, discloses a method, as set forth in claim 35 above, further comprising: operating the UE in the normal power mode after the preselected duration See Young [0049], [0053] – indicated # of periods of a short DRX cycle (a quantifiable duration) that UE will remain in short DRX sub-state; transition to different sub-state/mode can be performed after specific # of periods/interval).

	RE Claim 41, Young discloses a user equipment (UE) for wireless communication (See Young FIG 1), comprising: 
	A memory device (See Young FIGs 26-27);
	A processing circuit coupled to the memory device (See Young FIGs 26-27), the processing circuit configured to:
	receive, from a base station, an indication of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	cease monitoring, based on the indication of the absence of scheduling, for communication from the base station for at least the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); the time intervals, as well as the duration of each interval, of short/long DRX cycles in which the UE does not monitor are predetermined).
	Young does not specifically disclose ceasing monitoring for control information from the base station during the indicated absence of scheduling.
	However, Deenoo teaches of ceasing monitoring for control information from the base station during the indicated absence of scheduling (See Deenoo [0076] – time intervals for monitoring or not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing monitoring for control information from the base station during the indicated absence of scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 42, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 43, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 44, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young does not specifically disclose wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to cease monitoring a control channel.
	However, Deenoo teaches of wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to cease monitoring a control channel (See Deenoo [0076] – time intervals for monitoring or not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to cease monitoring a control channel, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 45, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above, 
	wherein the UE supports a plurality of power modes comprising a low power mode and a normal power mode where the low power mode is associated with lower power consumption than the normal power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – UE supports plurality of power modes comprising normal power mode or power saving modes (continuous DRX, short cycle DRX, long cycle DRX)); and 
	wherein the processing circuit configured to cease monitoring for control information from the base station for at least the preselected duration is further configured to operate the UE in the low power mode (See Young FIGs 2, 3, 17, 18; [0045], [0100]-[0101], [0140]-[0145] – i.e. short cycle DRX, long cycle DRX).

	RE Claim 46, Young, modified by Deenoo, discloses a UE, as set forth in claim 45 above, wherein the processing circuit is further configured to operate the UE in the normal power mode after the preselected duration See Young [0049], [0053] – indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; transition to different sub-state/mode can be performed after specific # of periods/interval).

	RE Claim 51, Young discloses a method of wireless communication by a base station (See Young FIG 1), comprising: 
	sending an indication to a user equipment (UE) of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	ceasing, after sending the scheduling indication, sending information to the UE for the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); eNB, which configured UE to certain DRX cycle, will not transmit during periods where UE is not monitoring).
	Young does not specifically disclose ceasing sending control information to the UE during the indicated absence of scheduling.
	However, Deenoo teaches of ceasing sending control information to the UE during the indicated absence of scheduling (See Deenoo [0075]-[0076] – semi-persistent scheduling; eNB does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing sending control information to the UE during the indicated absence of scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 52, Young, modified by Deenoo, discloses a method, as set forth in claim 51 above. Young does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 53, Young, modified by Deenoo, discloses a method, as set forth in claim 51 above. Young does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 54, Young, modified by Deenoo, discloses a method, as set forth in claim 51 above. Young does not specifically disclose wherein the ceasing, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE.
	However, Deenoo teaches of wherein the ceasing, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE (See Deenoo [0075]-[0076] – semi-persistent scheduling; eNB does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the ceasing, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 56, Young discloses a base station for wireless communication (See Young FIG 1), comprising:
	A memory device (See Young FIGs 26-27);
	A processing circuit coupled to the memory device (See Young FIGs 26-27), the processing circuit configured to:
	send an indication to a user equipment (UE) of an absence of scheduling for the UE for a preselected duration (See Young [0049], [0053] – receiving from eNB explicit commands indicating to transition power-saving RX sub-state (i.e. UE will no longer monitor continuously but rather in specific intervals (FIGs 2-3)); explicit signaling from eNB can indicated # of periods of a short DRX cycle that UE will remain in short DRX sub-state; other parameters/timer configuration can also be configured by eNB; [0053] – total length of time that a UE will remain in short DRX = (shortDRX-cycle * drxShortCycleTimer) in ms); and 
	cease, after sending the scheduling indication, sending information to the UE for the preselected duration (See Young [0049], [0053] – in reduced power/short DRX cycle/long DRX cycle sub-states, UE only monitors in specific time intervals and does not monitor in other specific time intervals (FIGs 2-3); eNB, which configured UE to certain DRX cycle, will not transmit during periods where UE is not monitoring).
	Young does not specifically disclose ceasing sending control information to the UE during the indicated absence of scheduling.
	However, Deenoo teaches of ceasing sending control information to the UE during the indicated absence of scheduling (See Deenoo [0075]-[0076] – semi-persistent scheduling; eNB does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, comprising ceasing sending control information to the UE during the indicated absence of scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 57, Young, modified by Deenoo, discloses a base station, as set forth in claim 56 above. Young does not specifically disclose wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe.
	However, Deenoo teaches of wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe (See Deenoo FIG 18; [0181] – slot level DRX sets for transitioning between full and partial monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the preselected duration corresponds to a duration of a preselected number of slots within a subframe, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 58, Young, modified by Deenoo, discloses a base station, as set forth in claim 56 above. Young does not specifically disclose wherein the scheduling comprises semi-persistent scheduling.
	However, Deenoo teaches of wherein the scheduling comprises semi-persistent scheduling (See Deenoo [0075] – SPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the scheduling comprises semi-persistent scheduling, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

	RE Claim 59, Young, modified by Deenoo, discloses a base station, as set forth in claim 56 above. Young does not specifically disclose wherein the processing circuit configured to cease, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE.
	However, Deenoo teaches of wherein the processing circuit configured to cease, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE (See Deenoo [0075]-[0076] – semi-persistent scheduling; eNB does not transmit control information (scheduling) to UE during time intervals UE is not monitoring PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Young, wherein the processing circuit configured to cease, after sending the scheduling indication, sending control information to the UE for the preselected duration comprises ceasing sending control channel information to the UE, as taught in Deenoo. One is motivated as such in order to improve battery consumption performance while utilizing DRX mechanisms (See Deenoo Background; Summary).

Claims 37, 47, 55, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo) and Lida et al. (US# 2008/0294919 hereinafter referred to as Lida).

	RE Claim 37, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young, modified by Deenoo, does not specifically disclose further comprising: 
	sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, further comprising sending an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 47, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young, modified by Deenoo, does not specifically disclose wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, wherein the processing circuit is further configured to: 
	send an indication to the base station of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 55, Young, modified by Deenoo, discloses a method, as set forth in claim 51 above. Young, modified by Deenoo, does not specifically disclose further comprising: 
	receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, further comprising receiving an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

	RE Claim 60, Young, modified by Deenoo, discloses a base station, as set forth in claim 56 above. Young, modified by Deenoo, does not specifically disclose wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE.
	However, Lida teaches of wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE (See Lida [0071]-[0074] – indicating power mode and frame structure (i.e. active mode, #1 LPPF (low power), #2 LPPF, etc… which utilize different frame structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, wherein the processing circuit configured to receive an indication of a frame structure supported by the UE for a first power mode of a plurality of power modes supported by the UE, as taught in Lida. One is motivated as such in order to efficiently utilize power/resources in the system (See Lida Background; Summary; [0007], [0071]-[0074]).

Claims 38, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo), Lida et al. (US# 2008/0294919 hereinafter referred to as Lida) and Doi et al. (US# 2008/0248768 hereinafter referred to as Doi).

	RE Claim 38, Young, modified by Deenoo and Lida, discloses a method, as set forth in claim 37 above, wherein:
	the UE supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Deenoo and Lida, does not specifically disclose wherein: 
	the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo and Lida, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

	RE Claim 48, Young, modified by Deenoo and Lida, discloses a UE, as set forth in claim 47 above, wherein:
	the UE supports another frame structure for a second power mode of the plurality of power modes (See Young FIG 3); wherein
	the first TTI is shorter than a second TTI (See Young FIG 3 – different TTI utilizing different power (i.e. less time transmitting utilizes less power)).
	Young, modified by Deenoo and Lida, does not specifically disclose wherein: 
	the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure.
	However, Doi teaches of the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure (See Doi FIG 5; [0108] – specifying TTI for different power modes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo and Lida, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, and a second TTI specified by the other frame structure, as taught in Doi. One is motivated as such in order to reduce the amount of power utilized (See Doi Background; Disclosure).

Claims 39, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo) and Cai et al. (US# 2011/0199985 hereinafter referred to as Cai).

	RE Claim 39, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young, modified by Deenoo, does not specifically disclose further comprising sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	However, Cai teaches of sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, further comprising sending an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

	RE Claim 49, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young, modified by Deenoo, does not specifically disclose wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	However, Cai teaches of wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE (See Cai [0023]-[0026] – access terminal sending indication to base station which selects MCS based on the indication and power mode); 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, wherein the processing circuit is further configured to send an indication to the base station that the UE further supports selection of one of: 
	modulation and coding scheme, MCS, for different ones of a plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission mode for different ones of the plurality of power modes; and 
	carrier aggregation level for different ones of the plurality of power modes, as taught in Cai. One is motivated as such in order to better utilize network resources (See Cai Background).

Claims 40, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US# 2014/0018085 hereinafter referred to as Young) in view of Deenoo et al. (US# 2016/0192433 hereinafter referred to as Deenoo) and Gaal et al. (US# 2012/0213154 hereinafter referred to as Gaal).

	RE Claim 40, Young, modified by Deenoo, discloses a method, as set forth in claim 31 above. Young, modified by Deenoo, does not specifically disclose further comprising sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: 
	different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, comprising sending an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).

	RE Claim 50, Young, modified by Deenoo, discloses a UE, as set forth in claim 41 above. Young, modified by Deenoo, does not specifically disclose wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: 
	different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep (See Gaal Summary; [0009]-[0010], [0019], [0071] – indicating support for different antenna selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system, as disclosed in Young, modified by Deenoo, wherein the processing circuit is further configured to send an indication to the base station that the UE supports, for different ones of a plurality of power modes supported by the UE, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configurations (See Gaal Background; Summary).


Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach “receiving, from a base station, an indication of an absence of scheduling for the UE for a preselected duration; and ceasing monitoring, based on the indication of the absence of scheduling, for control information from the base station for at least the preselected duration” (emphasis added), the Examiner respectfully disagrees. The Applicant has argued that Young teaches of transitioning the UE to DRX long/short sub-states where the cycles consists of Rx ON periods (which monitors for packet activity) and Rx OFF periods (which do not monitor for packet activity) and therefore since within the DRX long/short sub-states there are cycles of Rx ON periods, Young does not teach indicating an absence of scheduling for the UE for a preselected duration. The Examiner disagrees and submits that the claim language is overly broad when it comes to defining what a “preselected duration” is. That is, even in subsequent dependent claim 32, the claimed preselected duration corresponds to “a duration of a preselected number of slots within a subframe”. Nowhere in the claim language does it require that the “preselected duration” be continuous, nor does it require that the duration be the entire duration of when a UE is in a specific mode/state (i.e. DRX short/long state). In other words, as shown in Young FIG 3 and further described in at least [0053], the claimed “preselected duration” can be simply one Rx OFF period (i.e. duration) in the shortDRX/longDRX cycle as each Rx ON/OFF period is predetermined in terms of duration and number of repetitions. Furthermore, the claimed “preselected duration” could also be the aggregate durations of each Rx OFF period in a shortDRX/longDRX cycle as this is also predetermined and set by the eNB. 
	Regarding Applicant's arguments that it would not be obvious to combine Young and Deenoo, the Examiner respectfully disagrees. The Applicant has argued that Deenoo does not appear to teach turning off its receiver circuitry during the DRX cycle and Young does appear to teach turning off its receiver circuitry during the DRX cycle and therefore modifying Young with Deenoo would require Young to change how the receiver circuitry is operated according to Deenoo. The Examiner submits that Deenoo is introduced to teach “ceasing monitoring for control information from the base station during the indicated absence of scheduling” (emphasis added) as well as slot level partitioning within a subframe in terms of determining durations of time to monitor/not monitor for control information. How Deenoo handles how the receiver is powered/not powered during periods where it does not monitor for information (i.e. low power mode) is not relied upon in the combination. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, both references teach of reducing power consumption by transitioning to a lower powered state and not monitoring for reception data during certain periods. What is relied upon in Deenoo is what is being not monitored for as well as how to delineate the monitoring/not monitoring time periods.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477